            Case 1:96-cr-00086-SAG Document 76 Filed 11/04/20 Page 1 of 9



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                             *
                                                      *
        v.                                            *            Criminal No. SAG-96-086
                                                      *
DEMETRIUS SMITH,                                      *
                                                      *
                Defendant.                            *
                                                      *
                                                      *
        *       *      *       *      *       *       *      *          *    *      *       *     *

                                     MEMORANDUM OPINION

        Demetrius Smith, who is presently in Bureau of Prisons (“BOP”) custody at FCI Elkton,

has filed a Motion for Compassionate Release (“the Motion”), ECF 53, along with a number of

supplemental filings and supportive letters. ECF 58, 59, 60, 62, 63, 67. The Government filed an

opposition to the Motion, ECF 66, and Smith filed a reply, ECF 70. At the Court’s request, the

Government docketed Smith’s disciplinary records from BOP, ECF 73, and filed a letter clarifying

an inconsistency in its earlier briefing, ECF 74. For the reasons that follow, Smith’s Motion is

DENIED.

   I.        Factual and Procedural Background

        In 1996, a grand jury indicted Smith for murder in furtherance of a racketeering conspiracy.

In his guilty plea, Smith agreed to the following statement of facts:

        That in late April, 1994, the defendant met Robert Terrero, a drug dealer from New
        York City. At that time, the defendant was distributing heroin with John McLain
        and others, but did not have a regular and reliable source of heroin. The defendant
        wanted to obtain Terrero as a source of supply and to that end tried to develop a
        friendship with Terrero by letting him stay in his apartment from time to time. On
        or about April 29, 1994, the defendant was with Terrero when Terrero learned that
        he apparently had been robbed of approximately $4,500 in cash by Donte Todd
        a/k/a Tootie, who Terrero had been supplying with heroin. Smith decided to pursue
        the recovery of that money as a way of ingratiating himself with Terrero. On April

                                                  1
            Case 1:96-cr-00086-SAG Document 76 Filed 11/04/20 Page 2 of 9



          30, 1994, the defendant confronted Todd and his friend Oscar Lewis and threatened
          Todd saying, “You’re dead.” Shortly after that, the defendant, along with others,
          went in search of Todd and Lewis, who he knew to be traveling in a black Mazda
          RX 76. As the Mazda was stopped at a red light at the corner of Preston and Gay
          Streets in Baltimore, two of Smith’s companions jumped from the car in which they
          were traveling, and, at Smith’s direction, ran to the passenger side of the Mazda
          and proceeded to shoot a Mach 11 and Glock 9 mm gun at the victim, Oscar Lewis.
          Lewis was pronounced dead at the scene and his autopsy concluded that the cause
          of death was homicide by gunshot wound.

          The parties agreed that Smith’s guideline range was 360 months to life in prison, and the

Government recommended a sentence of 480 months, with defense counsel asking for 360 months

or a sentence “closer to the lower end of the guidelines.” After considering all of the relevant

factors, United States District Judge Benson Everett Legg imposed a sentence of 500 months’

imprisonment. 1 Smith, who has served almost 25 years, or roughly sixty percent, of his sentence,

now seeks to have his sentence reduced, requesting release to home confinement in light of the

COVID-19 pandemic.

    II.      Legal Standards

          As part of the First Step Act, enacted in December, 2018, Congress expanded 18 U.S.C. §

3582(c), permitting courts to reduce an existing term of imprisonment where “extraordinary and

compelling reasons warrant such a reduction.” See 18 U.S.C. § 3582(c)(1)(A)(i) (2018); Pub. L.

No. 115-391, tit. VI, § 603(b), 132 Stat. 5194, 5239-41 (2018). While previously, any motion for

compassionate release had to be initiated by the Bureau of Prisons (“BOP”), the First Step Act

granted defendants the ability to move the Court for a reduction in their sentence for “extraordinary

and compelling reasons.” § 603(b)(1). Before a defendant's motion can be filed with the Court,

one of two conditions must be satisfied: (1) the defendant must have exhausted all administrative



1Judge Legg indicated a willingness to consider a government motion for reduction of sentence if
Smith provided information identifying the shooters within one year of his sentencing, but the
record does not reflect that any such motion was ever made.
                                                  2
          Case 1:96-cr-00086-SAG Document 76 Filed 11/04/20 Page 3 of 9



remedies to appeal the BOP's failure to bring a motion on his behalf, or (2) thirty days must have

lapsed “from the receipt of such a request by the warden of the defendant's facility,” whichever is

earlier. Id. Once a motion is for compassionate release is properly filed, the Court follows a three-

step inquiry: (1) determining whether “extraordinary and compelling reasons” render the inmate

eligible for compassionate release; (2) considering whether the factors set forth in 18 U.S.C. §

3553(a) weigh in favor of a sentence reduction; and (3) ensuring that the reduction is “consistent

with applicable policy statements issued by the Sentencing Commission.”                 18 U.S.C. §

3582(c)(1)(A)(i).

III. Analysis

       The Government does not contest that Smith adequately exhausted his administrative

remedies, and is therefore entitled to file this Motion. However, this Court cannot reach the issue

of whether a sentencing reduction would be warranted under the last two prongs of the three-prong

inquiry, because Smith has not satisfied the first prong: an “extraordinary and compelling reason

[ ]” rendering him eligible for consideration for compassionate release.

       Beginning with the threshold issue, Congress has charged the United States Sentencing

Commission to “describe what should be considered extraordinary and compelling reasons for

sentence reduction” under § 3582(c)(1)(A).         28 U.S.C. § 994(t) (2018).       In response, the

Commission defined “extraordinary and compelling reasons” to exist where (A) the defendant is

suffering from a terminal or serious medical condition; (B) the defendant is over 65 years old, has

failing health, and has served at least ten years or 75 percent of his sentence, whichever is less; (C)

the caregiver of the defendant's minor child dies or becomes incapacitated, or the defendant's

spouse or partner becomes incapacitated and the defendant is the only available caregiver; or (D)

“other reasons” exist, as determined by the BOP. See U.S. SENTENCING GUIDELINES


                                                  3
          Case 1:96-cr-00086-SAG Document 76 Filed 11/04/20 Page 4 of 9



MANUAL § 1B1.13 cmt. n.1(A)–(D) (U.S. SENTENCING COMM'N 2018) [hereinafter

“U.S.S.G.”].

       As several courts in this District have recognized, “[t]he First Step Act is in tension with

the [Sentencing] Commission's Policy Statement,” because the “catch-all” provision of § 1B1.13

cmt. n.1(D) only allows the BOP to determine what “other reasons” constitute “extraordinary and

compelling” ones for release. United States v. Gutman, Crim. No. RDB-19-0069, 2020 WL

2467435, at *2 (D. Md. May 13, 2020); see also, e.g., Wise v. United States, Crim. No. ELH-18-

72, 2020 WL 2614816, at *4-6 (D. Md. May 22, 2020) (describing how § 1B1.13 “is outdated in

light of the [First Step Act],” and collecting cases holding similarly); United States v. Decator, 452

F. Supp. 3d 320, 323 (D. Md. 2020) (“The Policy Statement in § 1B1.13, however, is at least

partially inconsistent with the First Step Act.”), appeal docketed, No. 20-6877 (4th Cir. June 15,

2020). For the reasons elucidated by these courts, and others across the country, this Court concurs

that it “may find, independent of any motion, determination or recommendation by the BOP

Director, that extraordinary and compelling reasons exist based on facts and circumstances other

than those set forth in U.S.S.G. § 1B1.13 cmt. n.1(A)-(C).” United States v. Redd, 444 F. Supp.

3d 717, 726-27 (E.D. Va. 2020); see also United States v. Mel, Crim. No. TDC-18-0571, 2020 WL

2041674, at *3 (D. Md. Apr. 28, 2020); United States v. Haynes, No. 93 CR 1043, 2020 WL

1941478, at *14 E.D.N.Y. Apr. 22, 2020 (collecting cases); Decator, 452 F. Supp. 3d at 323;

United States v. Young, No. 2:00-CR-00002-1, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4,

2020) (“[D]ependence on the BOP to determine the existence of an extraordinary and compelling

reason ... is a relic of the prior procedure that is inconsistent with the amendments implemented

by the First Step Act.”).




                                                  4
          Case 1:96-cr-00086-SAG Document 76 Filed 11/04/20 Page 5 of 9



        Relevant to this case, the COVID-19 pandemic can, in certain circumstances, give rise to

an “extraordinary and compelling reason[ ]” permitting the Court to consider further an inmate's

release under the First Step Act. See, e.g., Wise, 2020 WL 2614816, at *6-8; Gutman, 2020 WL

2467435, at *2. In this Court's view, the case law demonstrates that, under certain circumstances,

the heightened risk of exposure to COVID-19 in an incarcerative setting might convert a medical

condition that might not otherwise be deemed “serious” into a “serious medical condition . . . that

substantially diminishes the ability of the defendant to provide self-care within the environment of

a correctional facility and from which he or she is not expected to recover.” See U.S.S.G. § 1B1.13

cmt. n. 1(A)(ii)(I).

        The fact that COVID-19 is present in a correctional facility, however, is not alone sufficient

to qualify an inmate for compassionate release. See United States v. Williams, Crim. No. PWG-

13-544, 2020 WL 1434130, at *3 (D. Md. Mar. 24, 2020) (Day, M.J.) (“The existence of the

present pandemic, without more, is not tantamount to a ‘get out of jail free’ card.”). Instead, an

inmate must demonstrate that he (1) has a condition that compellingly elevates his risk of becoming

seriously ill, or dying, from COVID-19, and (2) is more likely to contract COVID-19 in his

particular institution than if released. See, e.g., Wise, 2020 WL 2614816, at *6-7 (discussing the

danger that COVID-19 poses, and collecting cases finding that “serious chronic medical conditions

and old age qualify” as compelling reasons for compassionate release); United States v. Austin,

Case No. 15-20609, 2020 WL 2507622, at *4-5 (E.D. Mich. May 15, 2020) (finding that even if

the defendant's petition was timely, release would be improper, even though he both was

immunocompromised and had heart disease, because there were no COVID-19 cases at his prison),

appeal filed, No. 20-1523 (6th Cir. June 8, 2020); United States v. Harper, Crim. No. 7:18-cr-

00025, 2020 WL 2046381, at *3 & n.3 (W.D. Va. Apr. 28, 2020) (release justified by the


                                                  5
         Case 1:96-cr-00086-SAG Document 76 Filed 11/04/20 Page 6 of 9



defendant's age, heart condition, COPD, emphysema, and asthma, coupled with the fact that the

prison he was housed at had “the fourth largest number of infections among federal prisons in the

country”); Mel, 2020 WL 2041674, at *3; United States v. Shah, Case No. 16-20457, 2020 WL

1934930, at *2 (E.D. Mich. Apr. 22, 2020) (denying release, in part, because there were no

COVID-19 cases at the inmate's facility, and the prison was making efforts to protect inmates).

       The analysis under the first prong of this two-part inquiry is heavily guided by the CDC's

published risk factors for incurring a severe, life-threatening case of COVID-19. The CDC first

examines the risk presented to a given individual based on age. People Who Are at Increased Risk

for Severe Illness: Older Adults, CTRS. FOR DISEASE CONTROL & PREVENTION (last

updated September 11, 2020). Generally, “[a]s you get older, your risk for severe illness from

COVID-19 increases.” Id. The age group at the highest risk, however, is those over the age of 65,

as 8 out of 10 COVID-19 deaths reported in the United States are individuals in that group. Id.

Smith is in his forties. See, e.g., ECF 66-2 at 1 (stating that Smith was 47 years of age in July,

2020). The CDC’s data therefore places him in a low risk group of persons between ages 18-49.

See CTRS. FOR DISEASE CONTROL & PREVENTION: COVIDVIEW (OCT. 1, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/covid-data/covidview/index.html.

       Next, the CDC discusses an individual's increased risk for severe illness from COVID-19

based on his underlying medical conditions. 2 From here, the CDC distinguishes between those

conditions which do create an increased risk of severe illness, and those which might create an

increased risk. People at Increased Risk: People with Certain Medical Conditions, CTRS. FOR




2 Of course, the added risk from underlying medical conditions is considered in tandem with
individuals’ age-related risks. An older person with underlying medical conditions is at greater
overall risk than a younger person with the same condition.
                                                6
            Case 1:96-cr-00086-SAG Document 76 Filed 11/04/20 Page 7 of 9



DISEASE CONTROL & PREVENTION, https://tinyurl.com/y9chuzkm, (last updated Oct. 6,

2020)]. Those who are at an increased risk for severe illness are those who have:

      •   Cancer
      •   Chronic kidney disease;
      •   COPD (chronic obstructive pulmonary disease);
      •   A compromised immune system resulting from a “solid organ transplant”;
      •   Obesity, defined as a BMI over 30;
      •   “Serious heart conditions,” including heart failure, coronary artery disease, or
          cardiomyopathies;
      •   Sickle cell disease;
      •   Smoking; and
      •   Type 2 diabetes mellitus

Id. On the other hand, the following conditions might cause an increased risk for severe illness:

      •   Moderate to severe asthma
      •   Cerebrovascular disease
      •   Cystic fibrosis
      •   Hypertension
      •   A compromised immune system from causes other than a solid organ transplant;
      •   Neurologic conditions, “such as dementia”;
      •   Liver disease
      •   Pregnancy
      •   Pulmonary fibrosis
      •   Overweight, defined as a BMI over 25
      •   Thalassemia
      •   Type 1 diabetes mellitus

Id.

          A careful review of Smith’s medical records does not reveal any underlying medical

conditions that, according to the CDC, definitively elevate his risk. He does have a diagnosis of

hypertension, which is on the list of conditions that “might” elevate his risk of complications from

an infection. ECF 66-2 at 26. However, medical records from earlier this year reflect that his

blood pressure was at its “treatment goal” and that he was removed from statins to control his

cholesterol. Id. at 14, 16. Smith also has a diagnosis of asthma, which has been “in remission”

since March, 2019, and his use of an inhaler is extremely infrequent. Id. at 27. Smith requested

                                                 7
          Case 1:96-cr-00086-SAG Document 76 Filed 11/04/20 Page 8 of 9



an inhaler on June 23, 2020, for the first time since early 2018, and still had eight remaining doses

in his 2018 inhaler. Id. at 5, 14. Accordingly, Smith’s asthma cannot be described as “moderate

to severe,” and is therefore not even among the factors that might elevate his risk of complications.

       Smith contends that he has an especially elevated risk of contracting COVID-19 at FCI

Elkton. It is true that, in the early stages of the pandemic, FCI Elkton was one of the BOP’s hardest

hit facilities. Since March, more than 900 of its inmates have tested positive for COVID-19, and

nine have died. The institution’s condition, however, has dramatically improved over recent

months. See COVID-19 Cases, BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last

visited November 4, 2020). Presently, of the 1252 inmates at the facility, just three are diagnosed

as COVID-positive. While it is clear that there remains some viral presence at the facility despite

the BOP’s extensive mitigation efforts, at this point, the virus appears well-contained. Id.

        The Court does not wish to downplay the seriousness of the pandemic and its risks, even

to those who are relatively young and healthy. That said, as noted above, COVID-19’s severity is

not a blanket justification for release. The intersecting interests of justice and public health require

a differentiation between prisoners who are truly high risk—by assessing a combination of age,

health, and prison conditions—and those who face a lower amount of risk similar to most others,

whether incarcerated or otherwise. Thus, considering Smith’s age, his relative good health, and

the current conditions within his facility, the Court is not persuaded that Smith’s current

incarcerative setting places him at greater risk of contracting, or suffering severe complications

from, COVID-19. He has therefore not established the extraordinary and compelling reason

necessary for this Court to continue its evaluation under the First Step Act.

        This Court recognizes and commends Smith for the efforts he has made at rehabilitation

and self-improvement during his lengthy period of incarceration. He clearly enjoys significant


                                                   8
          Case 1:96-cr-00086-SAG Document 76 Filed 11/04/20 Page 9 of 9



family support, has maintained an unblemished disciplinary record for more than a decade, and

has participated in a wide variety of educational and training courses offered by BOP. To date,

however, Congress has not passed a law permitting judges to engage in general reconsideration of

earlier-imposed sentences solely on the basis of a defendant’s apparent rehabilitation and good

conduct. In fact, Congress has expressly dictated that, “Rehabilitation of the defendant alone shall

not be considered an extraordinary and compelling reason.” 28 U.S.C. § 994(t). Absent a high

health risk due to COVID-19 that would constitute such an “extraordinary and compelling

reason”—which, as established above, does not exist here—Smith’s good behavior is not sufficient

on its own to stand as grounds for compassionate release. While Smith eloquently argues that

judges, both in the 1990s and today, have imposed lesser sentences for murder offenses prosecuted

in federal Court, Judge Legg, at the time of Smith’s sentencing, intentionally imposed a sentence

well above the low end of the guidelines range, and in fact even twenty months above the sentence

requested by the Government. Even if consideration of the Section 3553(a) factors today might

result in a different outcome than that Judge Legg reached in 1996, this Court is not lawfully

permitted to engage in that exercise.

        For the reasons set forth herein, and Smith’s Motion for Compassionate Release is

DENIED. A separate Order will ISSUE.




DATED: November 4, 2020                                 /s/
                                              Stephanie A. Gallagher
                                              United States District Judge




                                                 9
